UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Paul R. Fearday ETF Series Solutions 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period: December 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report December 31, 2014 Falah Russell-IdealRatings U.S. Large Cap ETF Ticker: FIA Falah Russell-IdealRatings U.S. Large Cap ETF TABLE OF CONTENTS Page Portfolio Allocation 1 Schedule of Investments 2 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to the Financial Statements 16 Approval of Advisory Agreement and Board Considerations 22 Expense Example 26 Information About the Portfolio Holdings 27 Information About Proxy Voting 27 Privacy Policy 28 Falah Russell-IdealRatings U.S. Large Cap ETF PORTFOLIO ALLOCATION As of December 31, 2014 (Unaudited) Percentage of Sector Net Assets Manufacturing 56.6% Information Retail Trade Mining, Quarrying, and Oil and Gas Extraction Professional, Scientific, and Technical Services Wholesale Trade Transportation and Warehousing Accommodation and Food Services Administrative and Support and Waste Management and Remediation Services Real Estate Investment Trusts Construction Consumer Discretionary Finance and Insurance Health Care and Social Assistance Real Estate and Rental and Leasing Utilities Other Assets 100.0% 1 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 99.3% Accommodation and Food Services – 1.6% 4 Chipotle Mexican Grill, Inc. (a) $ Mcdonald’s Corporation 90 Starbucks Corporation Administrative and Support and Waste Management and Remediation Services – 1.4% 23 Akamai Technologies, Inc. (a) 54 Baker Hughes, Inc. 17 Equifax, Inc. 13 Gartner, Inc. (a) 39 Paychex, Inc. 21 Robert Half International, Inc. 6 Stericycle, Inc. (a) 6 The Priceline Group, Inc. (a) 16 TripAdvisor, Inc. (a) Construction – 0.2% 68 PulteGroup, Inc. 44 Quanta Services, Inc. (a) Consumer Discretionary – 0.1% 29 Restaurant Brands International, Inc. (a) Finance and Insurance – 0.1% 11 FleetCor Technologies, Inc. (a) Health Care and Social Assistance – 0.1% 17 MEDNAX, Inc. (a) Information – 11.7% 59 Adobe Systems, Inc. (a) 33 Autodesk, Inc. (a) 56 Automatic Data Processing, Inc. 51 CA Technologies, Inc. 27 Catamaran Corporation (a) 26 CDK Global, Inc. The accompanying notes are an integral part of these financial statements. 2 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Information (Continued) 24 Citrix Systems, Inc. (a) $ 6 CoStar Group, Inc. (a) Facebook, Inc. (a) 30 Fiserv, Inc. (a) 33 Google, Inc. (a) 32 Google, Inc. (a) 34 Intuit, Inc. 13 LinkedIn Corporation (a) Microsoft Corporation Oracle Corporation 8 Palo Alto Networks, Inc. (a) 26 Red Hat, Inc. (a) 16 Splunk, Inc. (a) 92 Symantec Corporation 27 Synopsys, Inc. (a) 32 Total System Services, Inc. 63 Twitter, Inc. (a) 18 VeriSign, Inc. (a) Manufacturing – 56.6% 72 3M Company Abbott Laboratories AbbVie, Inc. 29 Actavis Plc (a) 26 AGCO Corporation 25 Air Products & Chemicals, Inc. 18 Albemarle Corporation 23 Alexion Pharmaceuticals, Inc. (a) 18 Align Technology, Inc. (a) 22 Alkermes Plc (a) 34 Allergan, Inc. Apple, Inc. Applied Materials, Inc. 79 Archer-Daniels-Midland Company 29 Avago Technologies Limited 16 B/E Aerospace, Inc. (a) The accompanying notes are an integral part of these financial statements. 3 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) 62 Baxter International, Inc. $ 22 Becton, Dickinson & Company 20 BioMarin Pharmaceutical, Inc. (a) 34 BorgWarner, Inc. Boston Scientific Corporation (a) Bristol-Myers Squibb Company 63 Broadcom Corporation 31 Cameron International Corporation (a) 26 Campbell Soup Company 27 CareFusion Corporation (a) 12 Carlisle Companies, Inc. 94 Celgene Corporation (a) Chevron Corporation 20 Church & Dwight Co, Inc. 15 Cintas Corporation 40 Coach, Inc. Colgate-Palmolive Company Corning, Inc. 10 CR Bard, Inc. 13 Cubist Pharmaceuticals, Inc. (a) 22 Cummins, Inc. 69 Danaher Corporation 25 DENTSPLY International, Inc. 30 Donaldson Company, Inc. 24 Dover Corporation 24 Dr Pepper Snapple Group, Inc. E.I. du Pont de Nemours and Company 59 Eaton Corporation Plc 32 Ecolab, Inc. 13 Edwards Lifesciences Corporation (a) Eli Lilly and Company EMC Corporation 82 Emerson Electric Company 10 Energizer Holdings, Inc. Exxon Mobil Corporation 23 Flowserve Corporation The accompanying notes are an integral part of these financial statements. 4 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) 21 FMC Corporation $ 33 FMC Technologies, Inc. (a) 30 Fortune Brands Home & Security, Inc. 20 Garmin Ltd. 72 General Mills, Inc. Gilead Sciences, Inc. (a) 15 Graco, Inc. 25 Halyard Health, Inc. (a) 11 Harman International Industries, Inc. 21 Hasbro, Inc. Hewlett-Packard Company 27 HollyFrontier Corporation 24 Hospira, Inc. (a) 11 Hubbell, Inc. 17 IDEX Corporation 7 IDEXX Laboratories, Inc. (a) 36 Illinois Tool Works, Inc. 16 Illumina, Inc. (a) 34 Ingersoll-Rand Plc Intel Corporation 12 International Flavors & Fragrances, Inc. 4 Intuitive Surgical, Inc. (a) 8 Jazz Pharmaceuticals Public Limited Company (a) Johnson & Johnson 82 Johnson Controls, Inc. 76 Juniper Networks, Inc. 17 Keurig Green Mountain, Inc. 42 Kimberly-Clark Corporation 22 KLA-Tencor Corporation 71 Kraft Foods Group, Inc. 21 Lam Research Corporation 14 Lear Corporation 16 Lincoln Electric Holdings, Inc. 35 Linear Technology Corporation 50 LyondellBasell Industries N.V. 86 Marathon Oil Corporation The accompanying notes are an integral part of these financial statements. 5 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) 30 Marathon Petroleum Corporation $ 51 Mattel, Inc. 42 Maxim Integrated Products, Inc. 20 McCormick & Company, Inc. 24 Mead Johnson Nutrition Company 10 Medivation, Inc. (a) Medtronic Plc Merck & Co, Inc. 5 Mettler-Toledo International, Inc. (a) 26 Michael Kors Holdings Limited (a) 32 Microchip Technology, Inc. Micron Technology, Inc. (a) 10 Mohawk Industries, Inc. (a) Mondelez International, Inc. 56 Monsanto Company 18 Monster Beverage Corporation (a) 25 Motorola Solutions, Inc. 52 National Oilwell Varco, Inc. 41 Newell Rubbermaid, Inc. 80 Nike, Inc. 47 Nucor Corporation 28 Pentair Plc Pepsico, Inc. 17 Perrigo Company Public Limited Company Pfizer, Inc. 8 Pharmacyclics, Inc. (a) 16 PPG Industries, Inc. 33 Praxair, Inc. 47 Qiagen NV (a) QUALCOMM, Inc. 9 Regeneron Pharmaceuticals, Inc. (a) 24 ResMed, Inc. 19 Rockwell Automation, Inc. 12 Rockwood Holdings, Inc. 12 Roper Industries, Inc. 23 RPM International, Inc. The accompanying notes are an integral part of these financial statements. 6 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) 29 SanDisk Corporation $ 8 Snap-on, Inc. 27 Sonoco Products Company 37 ST Jude Medical, Inc. 21 Stanley Black & Decker, Inc. 38 Stryker Corporation 27 Teradata Corporation (a) 11 Tesla Motors, Inc. (a) Texas Instruments, Inc. 16 The Clorox Company The Coca-Cola Company 6 The Cooper Companies, Inc. 30 The Estée Lauder Companies, Inc. 18 The Hershey Company 16 The J. M. Smucker Company 49 The Mosaic Company 10 The Sherwin-Williams Company 13 The Valspar Corporation 46 Thermo Fisher Scientific, Inc. 46 Trimble Navigation Limited (a) 14 TRW Automotive Holdings Corporation (a) 50 Tyco International Ltd. 21 Under Armour, Inc. (a) 41 V.F. Corporation 65 Valero Energy Corporation 16 Varian Medical Systems, Inc. (a) 28 Vertex Pharmaceuticals, Inc. (a) 13 W. R. Grace & Company (a) 12 WABCO Holdings, Inc. (a) 16 Wabtec Corporation 29 Western Digital Corporation 10 Whirlpool Corporation 37 Xylem, Inc. 19 Zimmer Holdings, Inc. 63 Zoetis, Inc. The accompanying notes are an integral part of these financial statements. 7 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Mining, Quarrying, and Oil and Gas Extraction – 5.6% 60 Anadarko Petroleum Corporation $ 50 Apache Corporation 52 Cabot Oil & Gas Corporation 13 Cimarex Energy Company 17 Concho Resources, Inc. (a) ConocoPhillips 65 EOG Resources, Inc. Halliburton Company 17 Helmerich & Payne, Inc. 35 Hess Corporation 9 Martin Marietta Materials, Inc. 48 Noble Energy, Inc. 91 Occidental Petroleum Corporation 20 Oceaneering International, Inc. 67 Phillips 66 18 Pioneer Natural Resources Company 21 Range Resources Corporation Schlumberger Limited 46 Southwestern Energy Company (a) 22 Vulcan Materials Company Professional, Scientific, and Technical Services – 5.1% 71 Accenture Plc 24 Amdocs Limited 28 Biogen Idec, Inc. (a) 62 Cadence Design System, Inc. (a) 36 Cerner Corporation (a) 74 Cognizant Technology Solutions Corporation (a) 10 Covance, Inc. (a) 12 F5 Networks, Inc. (a) 29 Fluor Corporation 10 IHS, Inc. (a) 19 Incyte Corporation (a) International Business Machines Corporation 32 Jacobs Engineering Group, Inc. (a) The accompanying notes are an integral part of these financial statements. 8 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Professional, Scientific, and Technical Services (Continued) 74 salesforce.com, Inc. (a) $ 19 ServiceNow, Inc. (a) 10 Towers Watson & Company 14 VMware, Inc. (a) 13 Waters Corporation (a) 14 Workday, Inc. (a) Yahoo!, Inc. (a) Real Estate and Rental and Leasing – 0.1% 45 CBRE Group, Inc. (a) Retail Trade – 8.2% 9 Advance Auto Parts, Inc. 4 AutoZone, Inc. (a) 24 Bed Bath & Beyond, Inc. (a) CVS Health Corporation 36 Dollar General Corporation (a) 25 Dollar Tree, Inc. (a) eBay, Inc. (a) 87 Express Scripts Holding Company (a) 13 Family Dollar Stores, Inc. 37 Fastenal Company 20 Foot Locker, Inc. 13 Hanesbrands, Inc. 30 L Brands, Inc. Lowe’s Companies, Inc. 27 McKesson Corporation 21 Nordstrom, Inc. 14 PetSmart, Inc. 28 Ross Stores, Inc. 10 Signet Jewelers Limited 97 Staples, Inc. 40 The Gap, Inc. The Home Depot, Inc. 83 The TJX Companies, Inc. The accompanying notes are an integral part of these financial statements. 9 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Retail Trade (Continued) 14 Tiffany & Company $ 18 Tractor Supply Company 9 Ulta Salon, Cosmetics & Fragrance, Inc. (a) Walgreens Boots Alliance, Inc. 13 Williams-Sonoma, Inc. Transportation and Warehousing – 4.1% 21 Alaska Air Group, Inc. 25 CH Robinson Worldwide, Inc. CSX Corporation Delta Air Lines, Inc. 15 Expedia, Inc. 38 Expeditors International of Washington Inc. 35 FedEx Corporation 15 JB Hunt Transportation Services, Inc. 14 Kansas City Southern 35 Norfolk Southern Corporation 83 Southwest Airlines Company Union Pacific Corporation 80 United Parcel Service, Inc. Utilities – 0.1% 17 Energen Corporation Wholesale Trade – 4.3% 11 Airgas, Inc. 27 AmerisourceBergen Corporation 40 Cardinal Health, Inc. 53 Covidien Plc 16 Genuine Parts Company 11 Henry Schein, Inc. (a) 52 LKQ Corporation (a) 12 O Reilly Automotive Inc New (a) 8 Ralph Lauren Corporation 15 Sigma-Aldrich Corporation The accompanying notes are an integral part of these financial statements. 10 Falah Russell-IdealRatings U.S. Large Cap ETF SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Wholesale Trade (Continued) 73 Sysco Corporation $ The Procter & Gamble Company 7 W. W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $1,223,612) REAL ESTATE INVESTMENT TRUSTS – 0.5% 33 Corrections Corporation of America 9 Federal Realty Investment Trust 13 Public Storage 42 Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,618) Total Investments (Cost $1,229,230) – 99.8% Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Plc Public Limited Company The accompanying notes are an integral part of these financial statements. 11 Falah Russell-IdealRatings U.S. Large Cap ETF STATEMENT OF ASSETS & LIABILITIES At December 31, 2014 (Unaudited) ASSETS Investments in securities, at value (Cost $1,229,230) $ Cash Dividends receivable Total assets LIABILITIES Management fees payable Total liabilities NET ASSETS $ Net Assets Consist of: Paid-in Capital $ Undistributed (accumulated) net investment income (loss) (7
